UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO . COMMISSION FILE NUMBER333-143512 TARA MINERALS CORP. (Exact Name of Registrant as Specified in its Charter) Nevada 20-5000381 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 375 N. Stephanie St. Bldg. 2 Ste. #211 Henderson, NV (Address of principal executive offices) (Zip code) (888) 901-4550 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ As of May 19, 2014, the Company had 81,082,278 outstanding shares of common stock. 1 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1.Condensed Consolidated Financial Statements 3 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3.Quantitative and Qualitative Disclosures about Marketing Risk 19 Item 4.Controls and Procedures 19 PART II - OTHER INFORMATION Item 1.Legal Proceedings 20 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3.Defaults Upon Senior Securities 20 Item 4.Mine Safety Disclosures 20 Item 5.Other Information 20 Item 6.Exhibits 20 SIGNATURES 21 2 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS TARA MINERALS CORP. AND SUBSIDIARIES (A Subsidiary of Tara Gold Resources Corp.) (An Exploration Stage Company) CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF MARCH 31, 2 THE THREE MONTHS ENDED MARCH 31, 2 AND THE PERIOD FROM INCEPTION (MAY 12, 2006) THROUGH MARCH 31, 2014 3 Table of Contents TARA MINERALS CORP. AND SUBSIDIARIES (A Subsidiary of Tara Gold Resources Corp.) (An Exploration Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS March 31,2014 December 31,2013 (Unaudited) Assets Current assets: Cash $ $ Other receivables, net Prepaid assets Assets held for disposal, net Other current assets Total current assets Property, plant, equipment, mine development and land, net Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable and accrued expenses $ $ Notes payable, current portion Convertible notes payable, net Due to related parties, net of due from Total current liabilities Notes payable, non-current portion Total liabilities Stockholders’ equity: Common stock: $0.001 par value; authorized 200,000,000 shares; issued and outstanding 81,082,278 shares Additional paid-in capital Common stock payable Accumulated deficit during exploration stage ) ) Accumulated other comprehensive loss ) ) Total Tara Minerals stockholders’ equity Non-controlling interest Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to these Condensed Consolidated Financial Statements. 4 Table of Contents TARA MINERALS CORP. AND SUBSIDIARIES (A Subsidiary of Tara Gold Resources Corp.) (An Exploration Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) For the Three Months Ended March 31, From Inception May 12, 2006 to March 31, Mining revenues $ $ - $ Cost of revenue - - Gross margin - (392,270 ) Exploration expenses Operating, general and administrative expenses Net operating loss (611,336 ) (1,032,154 ) (41,327,641 ) Non-operating income(loss): Interest income Interest expense (126,344 ) (202,015 ) (2,464,715 ) Gain (loss) on debt due to extinguishment and conversion - (778,952 ) Loss on disposal or sale of assets (54,558 ) - (86,088 ) Gain on dissolution of joint venture - - Settlement loss, net - (861,996 ) (1,814,996 ) Gain on bargain acquisition of ACM - - Impairment of long lived assets - - (28,001 ) Other income Total non-operatingincome (loss) (151,687 ) (1,051,215 ) Loss before income taxes (763,023 ) (2,083,369 ) (41,113,362 ) Income tax benefit - - Loss from continuing operations (763,023 ) (2,083,369 ) (40,154,362 ) Discontinued operations: Gain from discontinued operations, net of tax - - Net loss (763,023 ) (2,083,369 ) (36,535,960 ) Net loss attributable to non-controlling interest Net loss attributable to Tara Minerals’ shareholders (758,360 ) (2,082,499 ) (36,515,483 ) Other comprehensive loss: Foreign currency translation loss (3,726 ) (51,311 ) (171,310 ) Total comprehensive loss $ ) $ ) $ ) Net loss per share, basic and diluted $ ) $ ) Weighted average number of shares, basic and diluted See accompanying notes to these Condensed Consolidated Financial Statements. 5 Table of Contents TARA MINERALS CORP. AND SUBSIDIARIES (A Subsidiary of Tara Gold Resources Corp.) (An Exploration Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Three Months Ended March 31, From Inception May 12, 2006 to March 31, Cash flows from operating activities: Net loss attributable to Tara Minerals’ shareholders $ ) $ ) $ ) Adjustments to reconcile net loss to net cash: Depreciation and amortization Allowance for doubtful accounts Stock based compensation and stock bonuses - - Common stock issued for services and other expenses - Settlement loss, net - Non-controlling interest in net (loss) income of consolidated subsidiaries (4,663 ) (870 ) (20,487 ) Non-controlling interest - stock issued to third parties of subsidiaries - - Accretion of beneficial conversion feature and debt discount Exploration expenses paid with parent and subsidiary commonstock - - Loss on debt due to extinguishment and conversion (5,000 ) - Accrued interest converted to common stock - - Deferred tax asset, net - - (959,000 ) Gain from discontinued operations, net of tax - - (3,618,402 ) Gain on dissolution of joint venture - - (100,000 ) Gain on bargain purchase of ACM - - (3,489,971 ) Other - Changes in current operating assets and liabilities: Other receivables, net (110,573 ) (1,700,687 ) Prepaid expenses (152,266 ) Other assets 31 (1,255 ) (90,613 ) Accounts payable and accrued expenses Net cash used in operating activities (46,850 ) (790,240 ) (16,825,890 ) Cash flows from investing activities: Acquisition of property, plant, equipment, land and construction in progress - (221,386 ) (3,424,246 ) Purchase of mining concession including mining deposits - - (1,719,907 ) Proceeds from the sale or disposal of assets - - Proceeds from the sale of ACM - - Investment in ACM - - (224,521 ) Other - - (1,721 ) Net cash (used in) provided by investing activities - (221,386 ) Cash flows from financing activities: Cash from the sale of common stock - Proceeds from notes payable, related party - - Proceeds from notes payable - Payments towards notes payable (4,095 ) (11,013 ) (2,087,256 ) Payments towards notes payable, related party - - (100,000 ) Payment towards equipment financing - - (201,438 ) Change in due to/from related parties, net (50,032 ) (82,486 ) Payments from joint venture partners - - Non-controlling interest – cash from the sale of common stock of subsidiaries - - Net cashprovided byfinancing activities See accompanying notes to these Condensed Consolidated Financial Statements. 6 Table of Contents TARA MINERALS CORP. AND SUBSIDIARIES (A Subsidiary of Tara Gold Resources Corp.) (An Exploration Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (CONTINUED) For the Three Months Ended March 31, From Inception May 12, 2006 to March 31, 2014 Effect of exchange rate changes on cash (3,726 ) (51,311 ) (171,310 ) Net (decrease) increase in cash (456,436 ) Beginning of period cash balance - End of period cash balance $ $ $ Supplemental Information: Interest paid $ $ $ Income taxes paid $
